      Case 2:20-cv-01459-GGG-MBN Document 7-1 Filed 08/27/20 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

IN RE:

FIRST NBC BANK HOLDING COMPANY,

       DEBTOR


UNITED STATES OF AMERICA                        CASE NO. 2:20-cv-01459
On Behalf of its Department of the                (BANKR. Case No. 17-11213)
Treasury,
                                                Judge Greg Gerard Guidry
       Appellant
                                               Magistrate Judge Michael North
vs.
                                                On appeal from the United
FIRST NBC BANK HOLDING                          States Bankruptcy Court for
COMPANY and OFFICIAL                            the Eastern District of Louisiana
COMMITTEE OF UNSECURED
CREDITORS,

       Appellees

      MEMORANDUM IN SUPPORT OF MOTION TO DISMISS APPEAL
MAY IT PLEASE THE COURT:

       First NBC Bank Holding Company, Appellant, hereby respectfully submits

this Memorandum in Support of its Motion to Dismiss Appeal.

                   BASIS OF MOTION AND RELIEF SOUGHT

       This Court lacks jurisdiction to hear this appeal under 28 U.S.C. §158(a)(1)

because the Opinion of which Appellant seeks review is not a final order and

Appellant failed to obtain authorization for an interlocutory appeal. As this Court
     Case 2:20-cv-01459-GGG-MBN Document 7-1 Filed 08/27/20 Page 2 of 9




lacks jurisdiction to decide the appeal, the Debtor seeks dismissal of the appeal with

prejudice.

                                INTRODUCTION
      Pending before this Court is an appeal sought by the United States of America,

acting on behalf of its Department of Treasury (“Treasury”). In the Statement of

Jurisdiction, contained in its Opening Brief [Doc. 5] (“US Brief”), Treasury asserts

that it is appealing the Bankruptcy Court’s opinion (“Opinion”) overruling

Treasury’s objection (“Confirmation Objection”) to confirmation of the Debtor’s

chapter 11 plan. First, the Opinion is not an order – final or otherwise. Second, even

under the relaxed view of final orders in the Bankruptcy context, the Opinion cannot

be construed as a final order resolving the rights of the parties. Such rights were

finally resolved through the order confirming the Debtor’s Chapter 11 Plan

(“Confirmation Order”). Lastly, Treasury does not seek reversal of any order of the

Bankruptcy Court; but, instead seeks only (i) to reverse a specific conclusion reached

by the Bankruptcy Court in forming its Opinion and (ii) remand of the matter to the

Bankruptcy Court for further proceedings regarding Treasury’s Confirmation

Objection. On May 15, 2020, the Debtor’s Plan was confirmed by the Bankruptcy

Court through entry of the Confirmation Order, which is now a final and

unappealable order. See Bankruptcy Docket Sheet, Exhibit A.
     Case 2:20-cv-01459-GGG-MBN Document 7-1 Filed 08/27/20 Page 3 of 9




                             LAW AND ARGUMENT

   A.      This Court lacks jurisdiction to hear Treasury’s Appeal because the subject
           of the Appeal is not a judgment, order or decree.

        The subject of Treasury’s Appeal is the Opinion of the Bankruptcy Court,

denying Treasury’s Confirmation Objection. [Bankr. Doc. 859]. “The district courts

of the United States shall have jurisdiction to hear appeals

   (1) From final judgments, orders, and decrees;

   (2) From interlocutory orders and decrees issued under section 1121(d) of title

        11 increasing or reducing the time periods referred to in section 1121 of such

        title; and,

   (3) with leave of the court, from other interlocutory orders and decrees;

of bankruptcy judges entered in cases and proceedings referred to the bankruptcy

judges under section 157 of this title...” (emphasis added). 28 U.S.C.§ 158(a).

        In support of its argument that this Court has jurisdiction over the Appeal,

Treasury, citing Thompson v. Tax Ease Funding L.P. (In re Kizzee-Jordan), 626 F.3d

239 (5th Cir. 2010), erroneously asserts, “an opinion overruling a confirmation

objection constitutes a final, appealable order under 28 U.S.C. §158(a)(1) even if the

opinion does not itself order plan confirmation.” Treasury misinterprets the Fifth

Circuit’s holding in Thompson, which case involved an order of the Bankruptcy

Court – not an opinion. See Thompson, 626 F.3d at 241-242.
     Case 2:20-cv-01459-GGG-MBN Document 7-1 Filed 08/27/20 Page 4 of 9




        As indicated therein, the Opinion is not an order, judgment or decree. The

Bankruptcy Court specifically directed Appellees to submit a proposed order

consistent with the findings contained in the Opinion. See Opinion, Exhibit B. In

response, Appellees prepared and the Bankruptcy Court signed the Confirmation

Order which addressed a multitude of issues relevant to plan confirmation, including

the overruling of Treasury’s Confirmation Objection. See Bankruptcy Docket Sheet,

Exhibit A. Treasury failed to appeal the Confirmation Order, which order would

have been ripe for appeal under 28 U.S.C. §158(a), but which is now a final and

unappealable order.

   B.      The Opinion cannot be considered a final order even in the context of
           Bankruptcy.

         Determining whether an order is final is a threshold question when

examining this Court’s jurisdiction over an appeal. In the context of bankruptcy,

the analysis is viewed differently from other federal appeals: “a lower threshold for

meeting the ‘final judgments, orders and decrees’ appealability standard” is applied.

In re Orr, 180 F.3d 656 (5th Cir. 1999). The bankruptcy appeals statute, 11 U.S.C.

§158(a), “authorizes appeals as of right not only from final judgments in cases but

from ‘final judgments, orders, and decrees . . . in cases and proceedings.’” (emphasis

added). Bullard v. Blue Hills Bank, 135 S.Ct. 1686, 191 L.Ed.2d 621 (2015). In

Bullard, the Supreme Court addressed the issue of defining the “immediately
     Case 2:20-cv-01459-GGG-MBN Document 7-1 Filed 08/27/20 Page 5 of 9




appealable ‘proceeding’ in the context of the consideration of Chapter 13 plans”. Id.

at 135 S.Ct. at 1692. In such context, the Court held,

                 “[t]he relevant proceeding is the process of attempting
          to arrive at an approved plan that would allow the bankruptcy
          to move forward. This is so, first and foremost, because only
          plan confirmation—or case dismissal—alters the status quo
          and fixes the rights and obligations of the parties. When the
          bankruptcy court confirms a plan, its terms become binding
          on debtor and creditor alike. 11 U. S. C. §1327(a).
          Confirmation has preclusive effect, foreclosing relitigation of
          ‘any issue actually litigated by the parties and any issue
          necessarily determined by the confirmation order.’ Id., citing
          8 Collier ¶1327.02[1][c], at 1327–6.

These same principles concerning finality likewise hold true in the context of chapter

11 plans. See 7 Collier on Bankruptcy P 1129.01 (16th 2020), “Confirmation of a

plan of reorganization is the statutory focus of all chapter 11 cases…..Confirmation

radically changes the relationship between an estate and parties in interest. Plan

confirmation discharges the debtor, revests the estate’s property in the debtor and

frees the estate’s property from all prior claims. The only exceptions to this are those

stated in the plan or in the order confirming it.”

      Here, through the Confirmation Objection, Treasury, as an equity interest

holder, sought to defeat confirmation of the Debtor’s Plan, a plan which affects

numerous creditors as well as other equity interest holders. Through the

Confirmation Order, the Bankruptcy Court overruled and/or resolved all objections

to plan confirmation and finally determined the rights of the Debtor, its creditors and
     Case 2:20-cv-01459-GGG-MBN Document 7-1 Filed 08/27/20 Page 6 of 9




equity interest holders. The Confirmation Order concluded the proceeding relevant

to Treasury’s Confirmation Objection and represents the final order from which

Treasury’s appeal should have been taken. As recognized by the Supreme Court,

the Confirmation Order forecloses relitigation of any issue litigated by the parties.

That order is now a final, unappealable order; and, as such cannot be affected by

Treasury’s request for “further proceedings regarding [Treasury’s Confirmation]

Objection”. US Brief at 13.

   C.      Treasury does not seek reversal of any decision of the Bankruptcy Court.

        Through the Appeal, Treasury does not seek to reverse the Bankruptcy

Court’s Opinion. Instead, Treasury asks this Court to “reverse the bankruptcy

court’s conclusion that the redemption obligation under the BHC Covenant was not

triggered, and remand the matter for further proceedings regarding the United

States’ Objection.” US Brief at 13.

        Not only does the Appeal not involve a final order of the Bankruptcy Court,

but, it is evident from the relief sought by Treasury, that any outcome of the Appeal

would do nothing to advance the bankruptcy case or any proceeding therein.

Avoiding “delays and inefficiencies is precisely the reason for a rule of finality. It

does not make much sense to define the pertinent proceeding so narrowly that the

requirement of finality would do little work as a meaningful constraint on the

availability of appellate review.” Bullard, 135 S.Ct. at 1693.
     Case 2:20-cv-01459-GGG-MBN Document 7-1 Filed 08/27/20 Page 7 of 9




      WHEREFORE, Appellee, First NBC Bank Holding Company, prays that the

appeal of Treasury be dismissed with prejudice, each party to bear its own costs;

and, for such further relief as may be appropriate.

                                              Respectfully Submitted,

                                              /s/ Barbara B. Parsons
                                              William E. Steffes, LA Bar No. 12426
                                              Barbara B. Parsons, LA Bar No. 28714
                                              THE STEFFES FIRM, LLC
                                              13702 Coursey Boulevard, Building 3
                                              Baton Rouge, Louisiana 70817
                                              Telephone: (225) 751-1751
                                              Facsimile: (225) 751-1998
                                              Email: bparsons@steffeslaw.com
                                              Counsel for First NBC Bank Holding


                      CERTIFICATE OF COMPLIANCE

       Pursuant to Federal Rules of Bankruptcy Procedure 8015(h), the undersigned
certifies that this memorandum contains 1,378 words, and 7 pages, excluding any
certificates of counsel, which is less than the limitation of 5,200 words or 20 pages.

                                                      /s/ Barbara B. Parsons
                                                      BARBARA B. PARSONS
      Case 2:20-cv-01459-GGG-MBN Document 7-1 Filed 08/27/20 Page 8 of 9




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

IN RE:

FIRST NBC BANK HOLDING COMPANY,

       DEBTOR


UNITED STATES OF AMERICA                        CASE NO. 2:20-cv-01459
On Behalf of its Department of the                (BANKR. Case No. 17-11213)
Treasury,
                                                Judge Greg Gerard Guidry
       Appellant
                                                Magistrate Judge Michael North
vs.
                                                On appeal from the United
FIRST NBC BANK HOLDING                          States Bankruptcy Court for
COMPANY and OFFICIAL                            the Eastern District of Louisiana
COMMITTEE OF UNSECURED
CREDITORS,

       Appellees
                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing Memorandum
in Support of Motion to Dismiss Appeal has been served via this Court’s CM/ECF
Notification System upon all those entitled to receive notice, as shown below:
Glenn Kenneth Schreiber - glenn.schreiber@usdoj.gov,
bonnie.bodenheimer@usdoj.gov, CaseView.ECF@usdoj.gov,
vanessa.brown@usdoj.gov

Lloyd H. Randolph - lloyd.randolph@usdoj.gov, janice.murray@usdoj.gov,
neil.peretz@usdoj.gov
    Case 2:20-cv-01459-GGG-MBN Document 7-1 Filed 08/27/20 Page 9 of 9




Paul Douglas Stewart , Jr - dstewart@stewartrobbins.com,
aleblanc@stewartrobbins.com, jdelage@stewartrobbins.com,
kheard@stewartrobbins.com

     Baton Rouge, Louisiana, August 27, 2020.

                            /s/ Barbara B. Parsons
                              Barbara B. Parsons
